— In an action to recover damages for malicious prosecution, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Niehoff, J.), dated March 5,1981, as granted the motion made by several of the defendants for summary judgment dismissing the complaint. Order affirmed, insofar as appealed from, with $50 costs and disbursements (see Zarcone v Perry, 78 AD2d 70, app withdrawn 54 NY2d 1028). Mollen, P. J., Mangano, O’Connor and Boyers, JJ., concur. [108 Misc 2d 160.]